Exhibit 10.1

 
GENERAL RELEASE AND WAIVER


1.            Termination Date.  Fred Argir (“Employee”) acknowledges and agrees
that Employee’s employment with Barnes and Noble, Inc. (the “Company”) has ended
effective at 11:59 pm on August 3, 2018 (the “Separation Date”).  This General
Release and Waiver (the “Release”) is made and entered into by and between
Employee, on his/her behalf and on behalf of his/her heirs, executors,
administrators, agents, representatives, successors and assigns (collectively,
“Releasors”) and the Company, its parents, affiliates and subsidiaries, and each
of their current and former officers, directors, shareholders, trustees, agents,
representatives, attorneys and employees, and the heirs, executors, receivers,
administrators, agents, representatives, successors and assigns of all of the
foregoing individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively, “Releasees”).  This Release shall not be valid if signed before
the Separation Date.


2.             (a) Separation Payment.  Employee agrees that, after Employee’s
delivery to the Company of this fully executed and notarized Release as set
forth below, and the expiration of the Revocation Period (defined below),
Employee shall accept from the Company, and on behalf of the Company and each
Releasee the gross amount of $500,000 payable over 52 weeks in accordance with
the Company’s normal pay practices (“Separation Period”), less lawful deductions
and withholdings.  This amount plus the employer subsidized COBRA payment in
section 2(c), below, if any, constitute the “Separation Payment.”


(b) Final Compensation.  Employee acknowledges and agrees that (i) the
Separation Payment is adequate consideration for all the terms of this Release
and does not include any benefit, monetary or otherwise, which was earned or
accrued or to which Employee was already entitled without signing this Release;
and (ii) any monetary or other benefits which, prior to the execution of this
Release, Employee may have earned or accrued or to which Employee may have been
entitled, have been paid or will be paid in accordance with the Benefits
Addendum attached hereto and incorporated herein by reference.  Employee also
acknowledges that, prior to or contemporaneous with Employee’s execution of this
Release, Employee received all wages and other payments, including accrued
vacation pay and bonuses if any, that were owed to Employee from the Company or
any Releasee.  Employee understands that he/she will receive any payment for
wages owed to him/her upon termination regardless of whether he/she signs this
Release.


(c) COBRA.  Employee, on behalf of Employee and Employee’s spouse and
dependents, as applicable, may elect to continue medical and dental benefits
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (a “COBRA Election”) if enrolled in such benefits as of the
Separation Date.  If Employee makes a timely and proper COBRA Election, the
Company will subsidize the premium rate for medical and dental coverage for the
Separation Period in the same manner as if Employee were an active employee of
the Company.  At the end of such period, if Employee and/or Employee’s spouse
and dependents, as applicable, remain on COBRA, Employee will be responsible for
paying the full monthly COBRA premiums.  If Employee elects COBRA, Employee may
not be able to enroll in another health insurance plan (including Marketplace
coverage) unless Employee has a qualifying life event (e.g., gaining new
employment) or until there is an open enrollment period for the new plan.  For
avoidance of doubt, expiration of the period during which the Company
contributes towards the applicable COBRA premium is not considered a qualifying
life event.  Similarly, losing COBRA coverage due to non-payment of premiums is
not a qualifying life event.


(d) Medicare.  Employee affirms and warrants that Employee has informed the
Company Benefits Department in writing if Employee (i) is a Medicare
beneficiary; (ii) is currently receiving, has received in the past, or is
eligible for benefits from Medicare; or (iii) has applied for or sought benefits
from Medicare. Employee agrees to indemnify and hold the Company harmless for
any penalties or liability, including interest, that may be asserted against the
Company pursuant to Section 111 of the Medicare, Medicaid, and SCHIP Extension
Act of 2007, 42 U.S.C. § 1395y(b)(8), as a result of the payments and benefits
described in section 2 of this Release.


THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS YOU MAY HAVE AGAINST EVERY RELEASEE AS SET FORTH BELOW.  BEFORE
YOU SIGN THIS RELEASE, YOU MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT
YOU UNDERSTAND IT FULLY.
 
 
1

--------------------------------------------------------------------------------


 
3.            (a) General Release.  In consideration of Employee’s receipt and
acceptance of the Separation Payment from the Company on behalf of the Company
and each Releasee, Employee on Employee’s behalf and on behalf of each Releasor,
hereby irrevocably and generally releases the Company and each Releasee, and
hereby waives and/or settles, except as expressly provided in this Release, any
and all claims, actions, causes of action, suits, debts, dues, sums of money,
accounts, controversies, agreements, promises, damages, judgments, executions,
contracts, losses, expenses, obligations, or any liability of any nature, kind
and description, whether in law, equity or otherwise, whether or not now known
or ascertained, which currently do or may exist prior to the execution of this
Release (collectively “Claims”).  Such Claims include, but are not limited to,
the following: (i) claims arising from or relating to Employee’s employment with
the Company, including, but not limited to, claims arising out of or relating to
the Offer Letter between the Company and the Employee, dated as of June 12, 2015
(the “Offer Letter”), and claims for unpaid wages, front pay, back pay, bonuses,
incentive pay, vacation pay, benefits, attorneys’ fees, breach or interference
with contract (express or implied, written or oral), breach of the covenant of
good faith and fair dealing, fraud, defamation, violation of public policy,
infliction of emotional distress, misrepresentation, fraud, slander, libel,
discrimination, retaliation, negligent retention/supervision, tortuous or
harassing conduct, infliction of negligent or intentional emotional distress,
assault/battery, wrongful dismissal, or termination of employment, damages
including without limitation punitive or compensatory damages, attorneys’ fees,
expenses, costs, injunctive or equitable relief; and (ii) claims arising under
any applicable foreign, federal, state, local or other statutes, orders, laws,
ordinances, regulations or the like, or case law, including, but not limited to,
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights
Acts of 1866 and 1871, the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”) (including, but not limited to, the Older Workers Benefit
Protection Act (“OWBPA”)), the Americans with Disabilities Act of 1990, the
Family Medical Leave Act of 1993, the Employee Retirement Income Security Act of
1974 (“ERISA”), the Immigration Reform and Control Act, the Fair Credit
Reporting Act, the Genetic Information Nondiscrimination Act, the Worker
Adjustment and Retraining Notification Act, the Vietnam Era Veterans'
Readjustment Assistance Act, the Equal Pay Act, the New York Labor Law, the New
York State Executive Law, the New York Administrative Code, the New Jersey Law
Against Discrimination, the New Jersey Conscientious Employee Protection Act,
the Massachusetts Wage Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 149,
150, 150A-150C, 151, 152, 152A, et seq., the Massachusetts Wage and Hour laws,
G.L. c. 151§1A et seq., Minnesota Human Rights Act, West Virginia Human Rights
Act, and all amendments of each of the foregoing laws.


(b) Exclusion from General Release.  Employee and the Company acknowledge that
nothing in this Release shall be deemed a release or waiver by Employee of
Claims Employee may have against Releasees for or based on (i) any benefit
vested as of the Separation Date, pursuant to the written terms of any
applicable employee benefit plan governed by ERISA; (ii) workers' compensation
(but claims for retaliation for exercising workers’ compensation rights are
waived); (iii) unemployment insurance benefits; (iv) vested benefits under the
Company’s 401(k) plan; (v) vested long-term incentive awards; and (vi) any
claims that, under applicable law, are not waivable.


(c) Governmental Agencies.  Nothing in or about this Release prohibits Employee
from: (i) filing and, as provided for under Section 21F of the Securities
Exchange Act of 1934, maintaining the confidentiality of a claim with a
government agency that is responsible for enforcing a law; (ii) providing
Confidential Information (as defined in section 8(a)) to the extent required by
law or legal process or permitted by Section 21F of the Securities Exchange Act
of 1934; (iii) cooperating, participating or assisting in any government or
regulatory entity investigation or proceeding without notifying the Company; or
(iv) receiving an award for information provided to any government agency that
is responsible for enforcing the law, as set forth in Section 21F of the
Securities Exchange Act of 1934.


(d) Collective/Class Action Waiver.  If any claim is not subject to release, to
the extent permitted by law, Employee waives any right or ability to be a class
or collective action representative or to otherwise participate in any putative
or certified class, collective or multi-party action or proceeding based on such
a claim in which any Releasee is a party.


(e) Defend Trade Secrets Act of 2016.  Notwithstanding anything herein to the
contrary, under the federal Defend Trade Secrets Act of 2016, an individual may
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that (i) is made (A) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret except pursuant to court order.  Nothing herein is
intended, or should be construed, to affect the immunities created by the Defend
Trade Secrets Act of 2016.
 
 
2

--------------------------------------------------------------------------------

 
 
4.            No Pending Claims.  Employee represents and warrants that Employee
has not filed, caused to be filed, is presently a party to or commenced any
complaints, grievances, charges, claims, actions or proceedings of any kind
against any Releasee with any federal, state or local court or any
administrative, regulatory or arbitration agency or body.  Notwithstanding the
above, Employee agrees that he/she shall dismiss any of the foregoing that have
been filed.  Except for Employee’s right to bring a proceeding pursuant to the
OWBPA to challenge the validity of the release of claims pursuant to the ADEA,
and otherwise as provided herein or permitted by law, Employee agrees not to
commence, maintain, prosecute or participate as a party in any action or
proceeding in any court or arbitration forum against the Company or any other
Releasee with respect to any act, omission, transaction or occurrence up to and
including the date of the execution of this Release.  Employee further agrees
not to instigate, encourage, assist or participate in any court action or
arbitration proceeding commenced by any other person (except a government
agency) against the Company, or any other Releasee.  In the event any government
agency seeks to obtain any relief on behalf of Employee with regard to any claim
released and waived by section 3(a) of this Release, Employee covenants not to
accept, recover or receive any monetary relief or award that may arise out of or
in connection with any such proceeding. Similarly, the Company represents and
warrants that it has not filed, caused to be filed, is presently a party to or
commenced any complaints, grievances, charges, claims, actions or proceedings of
any kind against the Employee with any federal, state or local court or any
administrative, regulatory or arbitration agency or body. The Company further
represents and warrants that it is not currently aware of any claims or causes
of action against the Employee that it could assert or file in any federal,
state or local court or any administrative, regulatory or arbitration agency or
body.


5.            Affirmations.  Employee affirms that Employee has been paid and/or
has received all compensation, wages, bonuses, commissions, and/or benefits
which are due and payable as of the date Employee signs this Release.   Employee
also affirms that Employee has been granted any leave to which Employee was
entitled under the Family and Medical Leave Act or related state or local leave
or disability accommodation laws.  In addition, Employee affirms that Employee
has no known workplace injuries or occupational diseases. Employee further
affirms that Employee has not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.  


6.            Nonadmission.  This Release and any payments or benefits made
hereunder are not intended to be, shall not be construed as, and are not an
admission or concession by any Releasee of any liability, wrongdoing or illegal
or actionable acts or omissions.  Employee hereby affirms that no Releasee has
made any written or oral statements, suggestions or representations, either
directly or impliedly, of any liability, wrongdoing or illegal or actionable
acts or omissions by any Releasee.


7.            Employment Inquiries.  Employee shall direct all requests and
inquiries concerning Employee’s possible employment by prospective employers to
the HR Service Center at 1-800-799-5335 which will comply with the Company’s
neutral reference policy.


8.            (a) Confidential Information and Materials.  Employee hereby
acknowledges that during Employee’s employment, Employee may have acquired
proprietary, private and/or otherwise confidential information (“Confidential
Information,” as defined and described in this section).  Confidential
Information shall mean all non-public information in any form or media that the
Employee received, obtained or had access to during the course of or by virtue
of his/her employment with the Company, including, but not limited to,
information which constitutes, relates or refers to (i) the Company or any
Releasee; (ii) any current or former employee of the Company or any Releasee;
(iii) any person or entity with whom or which the Company or any Releasee
transacted business during Employee's employment; (iv) any person or entity with
respect to whom or which the Company or any Releasee acquired any non-public
information; (v) any aspect of the operation of the business of the Company or
any Releasee, including without limitation, all financial, operational and
statistical information; (vi) any information or documents provided or produced
in any litigation or other legal proceedings; (vii) any information protected or
governed by any other confidentiality agreement or stipulation; and (viii) any
information protected or governed by the attorney-client privilege, work-product
doctrine or any similar privilege or immunity.
 
 
 
3

--------------------------------------------------------------------------------


 
(b) Nondisclosure.  Employee hereby represents and agrees that upon execution of
this Release (i) Employee has returned to the Company, and has not retained any
copies of, all documents, records or materials of any kind in any form or media,
which contain, relate to or refer to any Confidential Information (“Confidential
Materials”); and (ii) Employee has not disclosed any Confidential Information or
Confidential Materials to any person or entity outside the scope of Employee’s
job with the Company without the express authorization of an authorized officer
of the Company.  Employee further agrees that in consideration of the Company’s
agreement to deliver the Separation Payment pursuant to the terms of this
Release, Employee and/or any Releasor shall not disclose or use for any purpose
any Confidential Information or Confidential Materials, in any manner directly
or indirectly, except as may be required by law, permitted pursuant to written
authorization by the Company, or otherwise provided herein.


Employee further represents that Employee has not, and agrees that Employee
shall not, disclose orally or in writing, directly or indirectly, to any person
(other than to the members of Employee’s immediate family, Employee’s attorney,
financial advisor, and accountant, each of whom shall be directed by Employee
not to disclose such information), except as required by law: (i) the underlying
facts leading up to or the existence or terms of this Release; and (ii) the
amount of any payments or benefits made hereunder.


(c) Subpoenas/Request for Information.  In the event that Employee and/or any
Releasor receives a subpoena or any other written or oral request for any
Confidential Information, Confidential Materials or any other information
concerning the Company or any Releasee, Employee shall, within two (2) business
days of the service or receipt of such subpoena or other request (i) notify the
Company c/o Michelle Smith, Vice President, Human Resources, or his successor in
writing, by email at MSmith@bn.com and (ii) provide a copy of such subpoena or
other request if in writing, and/or disclose the nature of the request for
information if oral.


(d) Return of Company Property.  Employee also represents and agrees that upon
the execution of this Release, Employee has returned to the Company all property
of the Company, including without limitation, any keys to the offices or
properties of the Company, and Company identification cards, computers, cellular
telephones or other equipment.  Employee affirms that Employee is in possession
of all of Employee’s property that Employee had at the Company’s premises and
that the Company is not in possession of any of Employee’s property.


(e) Enforceability.  Employee acknowledges that the scope of the promises and
covenants in this Release is reasonable in light of its narrow focus and the
legitimate interests of the Company to be protected.  Employee agrees that if
any part of Employee’s covenants or the duration thereof is deemed too
restrictive by a court of competent jurisdiction, the court may alter the
covenants and/or duration to make the same reasonable under the circumstances,
and Employee acknowledges that Employee shall be bound thereby.  If any promises
or covenants contained in this Release are determined to be illegal, invalid or
unenforceable, then, in the Company’s sole discretion and to the extent
permitted by law, it can decide whether to invalidate the remainder of the
Release, including whether to continue to pay Employee any remaining portion of
the Separation Payment or other benefits, and/or require Employee to repay any
or all of the Separation Payment received.


9.            Nondisparagement.  Employee represents and agrees that he/she
shall not make any oral, written or electronic defamatory or maliciously
disparaging statements or representations of or concerning the Company or any
Releasee.  Employee further represents and agrees that Employee has not and will
not engage in any conduct or take any actions whatsoever to cause or influence
any person or entity, including, but not limited to, any past, present or
prospective employee of the Company, to initiate oral, written or electronic
defamatory or maliciously disparaging statements or representations of or
concerning the Company or any Releasee.


10.            Restrictive Covenants.  In further consideration of the Company’s
agreement to pay the Separation Payment pursuant to the terms of this Release,
Employee agrees that Employee will not, without the prior written consent of the
Company:


(a)            For a period of one year following the Separation Date, solicit,
recruit, employ or retain, or induce or cause any other person or entity to
solicit, recruit, employ or retain, any person who is employed or retained by
the Company or any of its subsidiaries or affiliates, or who was employed or
retained by the Company or any of its subsidiaries or affiliates with whom you
worked in the course of your employment at any time within one year prior to the
Separation Date.
 
 
4

--------------------------------------------------------------------------------


 
(b)            During the Separation Period, or for a period of six (6) months
following the Separation Date, whichever is longer, become employed or retained,
by any of the following entities or any of their parents, subsidiaries or
affiliates:  Books-A-Million, Amazon.com and Apple Inc.


11.            No Future Employment.  Employee hereby waives any right to, and
agrees not to seek reinstatement or employment of any kind with the Company, its
parents, subsidiaries, or any entity that controls or is under common control
with any of the foregoing entities. “Control”, for this purpose means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise. The existence of this
Release shall be a valid, non-discriminatory basis for any Releasee to reject
any such application or, in the event Employee obtains such employment or other
relationship with any Releasee, for that Releasee to terminate such employment
or other relationship.


12.            Breach of Release.  The covenants, representations and
acknowledgments made by Employee in this Release shall survive the execution of
the Release and the delivery of any installment of the Separation Payment.  The
Company or any Releasee shall be excused and released from any obligation to
make any part of the Separation Payment or provide any other benefits contained
in the Release to the extent permitted by law in the event that (i) Employee has
made a material misstatement in or commits any material breach of the terms,
conditions or covenants in this Release (in which case Employee or Releasor
shall also be liable for any damages suffered by the Company or any Releasee by
reason of such breach or misstatement, including, but not limited to, attorneys’
fees); (ii) any part of this Release is determined to be illegal, invalid or
unenforceable; or (iii) Employee or Releasor claims in any forum that the
Release is illegal, invalid or unenforceable.  Employee understands and
acknowledges that if he/she breaches this Release, Employee’s release and waiver
of claims contained in this Release remain in full force and effect.


13.            Liquidated Damages.  Employee and the Company agree that it would
be impossible or extremely difficult to ascertain the amount of actual damages
caused by Employee’s breach of the confidentiality and nondisparagement
provisions in this Release.  Therefore, Employee agrees to pay the Company
liquidated damages equal to 15% of the Separation Payment for a breach of those
sections.  Employee and the Company further acknowledge that these liquidated
damages are not intended to be a penalty, but are instead the parties’ estimate
of damages to be incurred by the Company in the event of Employee’s breach and
that the damages are reasonable in light of and proportionate to the anticipated
harm caused by the related breach.  The Company’s election to seek an award of
these liquidated damages shall not in any way limit its right to seek injunctive
relief in addition to liquidated damages or to seek other remedies for breach of
other provisions of this Release.


14.            Entire Agreement.  This Release constitutes the sole and complete
understanding and agreement between the Releasee and Releasors with respect to
the matters set forth herein and supersedes all prior agreements between the
Employee and Company, including the Offer Letter, and there are no other
agreements or understandings, whether written or oral and whether made
contemporaneously or otherwise (other than any confidentiality agreement that
previously may have been entered into, the terms of which will survive execution
of this Release).  No term, condition, covenant, representation or
acknowledgment contained in this Release may be amended unless made in writing
and signed by the Employee and the Company or its successors or assigns.


15.            Governing Law.  The validity, performance and enforceability of
this Release shall be determined and governed by the laws of the State of New
York, without regard to its conflict of law principles.  The exclusive forum for
any action concerning this Release or the transactions contemplated hereby shall
be in a court of competent jurisdiction in New York County with respect to a
state court, or the United States District Court for the Southern District of
New York, with respect to a federal court.  EMPLOYEE HEREBY CONSENTS TO THE
EXERCISE OF JURISDICTION OF THE COURT IN THE EXCLUSIVE FORUM SET FORTH IN THIS
RELEASE AND WAIVES ANY RIGHT EMPLOYEE MAY HAVE TO CHALLENGE OR CONTEST THE
REMOVAL AT ANY TIME BY THE COMPANY TO FEDERAL COURT OF ANY ACTION EMPLOYEE MAY
BRING AGAINST IT IN STATE COURT.  EMPLOYEE AND THE COMPANY MUTUALLY WAIVE THEIR
RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS RELEASE OR EMPLOYEE’S
EMPLOYMENT IN GENERAL.


 
5

--------------------------------------------------------------------------------

 
 
16.            Interpretation of Terms.  The rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
employed in interpreting this Release.  The language of all parts of this
Release shall in all cases be construed as a whole, according to its plain
meaning, and not strictly for or against any of the parties.  The parties intend
for this Release  to be construed or limited in conformity with all applicable
laws.


17.            Severability.  Should any provision of this Release be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Release in full force and effect.


18.            Revocation.  By executing this Release, Employee acknowledges and
agrees that (i) Employee is hereby advised by the Company to consult with an
attorney regarding the terms of and before executing this Release; (ii) the
offer set forth in this Release remains open for twenty-one (21) calendar days,
during which time the Employee may review, consult with Employee’s counsel and
consider whether to sign the Release; (iii) the Release is written in a manner
understandable by Employee; and (iv) Employee has been advised that Employee has
seven (7) calendar days following execution of this Release to revoke it
(“Revocation Period”).  Should Employee return the executed Release in less than
twenty-one (21) calendar days, Employee agrees that he/she does so knowingly and
voluntarily.  This Release will not be effective or enforceable, and the
Separation Payment shall not be paid or delivered by the Company, until Employee
signs the Release and the Revocation Period has expired.  If Employee elects to
revoke the Release, revocation shall be made by delivering a written notice of
revocation to:



   
Barnes & Noble, Inc.
   
c/o HR Service Center
   
1400 Old Country Road,  2nd Floor
   
Westbury, NY 11590



19.            Voluntary Agreement.  Employee agrees and acknowledges that (i)
Employee has had an adequate opportunity to review this Release and all of its
terms, and to be represented by counsel; (ii) Employee understands all of the
terms of this Release, which are fair, reasonable and are not the result of any
fraud, duress, coercion, pressure or undue influence exercised by or on behalf
of any Releasee; and (iii) Employee has agreed to and/or entered into this
Release and all of the terms hereof, knowingly, freely and voluntarily.
 
 
ACKNOWLEDGED AND AGREED TO BY:
 
 

               
 
 
/s/ Fred Argir        Fred Argir  





STATE OF MINNESOTA
)
 [image01.jpg]  
:  ss.:
   
COUNTY OF RAMSEY
)


 
On the 6th day of August, 2018, personally came Fred Argir and being known to me
to be the individual described in, and who executed the foregoing General
Release and Waiver, and duly acknowledged to me their signature above.
 

               
 
 
/s/ Erik M. Wiski      
Notary Public
       


 
6

--------------------------------------------------------------------------------

 
 
Benefits Addendum




Medical and Dental Benefits
If you have medical and/or dental benefits, your coverage will end August 3,
2018.  You can elect to continue coverage for eighteen (18) months through COBRA
by paying the full monthly premium, plus a 2% administration fee described
below.


2018 Monthly COBRA Premium
Effective 1/1/18 – 12/31/18
 
Single
Two Member
Family
Medical - EPO
(***)†
(***)†
(***)†
Medical - PPO
(***)†
(***)†
(***)†
Dental
(***)†
(***)†
(***)†



However, the Company will subsidize the premium rate for medical and dental
coverage during the severance period in the same manner as if you were an active
employee of the Company, provided we receive a fully executed, notarized and
enforceable Release.  Below is the subsidize premium.


2018 Monthly Subsidized Premium
Effective 1/1/18 – 12/31/18
 
Single
Two Member
Family
Medical - EPO
(***)†
(***)†
(***)†
Medical - PPO
(***)†
(***)†
(***)†
Dental
(***)†
(***)†
(***)†



To take advantage of the subsidized rates, you must return your signed Release
along with your COBRA election.  The COBRA notice with detailed information
regarding your continuation coverage will be mailed to your home address shortly
after your termination date. To limit interruption of your benefit continuation,
you may email your election form directly to the Benefits Department at
BenefitsDepartment@bn.com.


If you choose to continue your coverage after the severance period ends, you
will be responsible for payment of the full monthly premium payments, plus a 2%
administration fee.


If you become covered by other similar group medical and/or dental coverage
including Medicare, your eligibility to continue coverage will cease.  Please
notify the Benefits Department when you become covered in another group plan.


Flexible Spending Account (FSA)
If you have a balance in your FSA account, you may be able to continue coverage
under FSA COBRA.  You will be notified by the Benefits Department if you are
eligible.  Should you choose to elect FSA COBRA continuation, you will be billed
for your regular contribution plus a 2% administration fee through the end of
the current enrollment period (December 2018).  Healthcare expenses incurred
while your participation remains in effect are eligible for reimbursement from
your FSA.


Life Insurance
Your group life insurance coverage will be discontinued on August 3, 2018.  You
may convert this coverage to an individual policy within thirty-one (31) days of
the expiration.  If you are interested in converting your Group Term Life
Insurance coverage and you would like rate information, please contact Liberty
Mutual Insurance at 1-888-786-2688.


Long-Term Disability
If you are enrolled in long-term disability, coverage will be discontinued on
the August 3, 2018.


401(k) Plan
If you participate in the 401(k) Plan, your contributions will cease August 3,
2018. Fidelity will mail materials to your home address that will outline the
choices available to you.  For further information, please call Fidelity at
(800) 421-3844.


Vacation and Personal Days
You will be paid for all unused and accrued vacation time as well as any unused
personal time.


Relocation
You will be eligible for assistance to relocate back to Minnesota (including
complete cost of moving household belongings) within six (6) months from August
3, 2018 and reimbursement for four (4) months’ rent for your New York apartment
at a rate of $5,500 per month.  If you breach any provision of the Release, you
will be required to repay 100% of the relocation costs.


If you have questions on any of the above benefits, you can reach the Benefits
Department through the HR Service Center at (800) 799-5335 or directly via email
at BenefitsDepartment@bn.com.
 
______________________
 
(***)† This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.